Court of Appeals, State of Michigan

                                              ORDER
                                                                           Peter D. O'Connel I
In re Wetsman Estate                                                        Presiding Judge

Docket No.    317081; 317085                                               Stephen L. Borrello

LC No.        2007-309955-DE; 2009-324688-TV                               Elizabeth L. Gleicher
                                                                            Judges


          The Court orders that the December 23, 2014 unpublished per curiam opinion is hereby
AMENDED to correct a clerical error. The citation found on page three, paragraph 2, line 6 now reads:

              "Jn re Wetsman Estate, unpublished opinion per curiam of the Court of Appeals, issued
September 20, 2012 (Docket Nos. 292350, 292738, and 301356), unpub op at l l (Westman!), unpub op
at 11."

              In all other respects, the December 23, 2014 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr.. Ch ief Clerk. on




                                JAN 15 2015                 ~«).~ ~ 9-
                                                                     ~
                                       Date                                Ch~